LEASE

at

VENTURE CORPORATE CENTER

between

METROPOLITAN LIFE INSURANCE COMPANY,

a New York corporation

(LANDLORD)

and

REWARDS NETWORK SERVICES INC.,

a Delaware corporation

(TENANT)

DATED: February 9, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                  PAGE ARTICLE ONE: BASIC LEASE PROVISIONS    1     1.01   
BASIC LEASE PROVISIONS    1     1.02    ENUMERATION OF EXHIBITS    2     1.03   
DEFINITIONS    2 ARTICLE TWO: PREMISES, TERM AND FAILURE TO GIVE POSSESSION    5
    2.01    LEASE OF PREMISES    5     2.02    TERM    6     2.03    FAILURE TO
GIVE POSSESSION    6     2.04    AREA OF PREMISES    6     2.05    CONDITION OF
PREMISES    6

ARTICLE THREE: RENT

   6 ARTICLE FOUR: ADDITIONAL RENT    6     4.01    RENT ADJUSTMENTS    6    
4.02    STATEMENT OF LANDLORD    7

ARTICLE FIVE: SECURITY DEPOSIT

   7

ARTICLE SIX: SERVICES

   8     6.01    LANDLORD’S GENERAL SERVICES    8     6.02    ELECTRICAL
SERVICES    9     6.03    ADDITIONAL AND AFTER-HOUR SERVICES    10     6.04   
PHONE SERVICES    10     6.05    DELAYS IN FURNISHING SERVICES    10     6.06   
CHOICE OF SERVICE PROVIDER    11 ARTICLE SEVEN: POSSESSION, USE AND CONDITION OF
PREMISES    11     7.01    POSSESSION AND USE OF PREMISES    11     7.02   
LANDLORD ACCESS TO PREMISES    12     7.03    QUIET ENJOYMENT    13

ARTICLE EIGHT: MAINTENANCE

   13     8.01    LANDLORD’S MAINTENANCE    13     8.02    TENANT’S MAINTENANCE
   13

ARTICLE NINE: ALTERATIONS AND IMPROVEMENTS

   13     9.01    TENANT’S ALTERATIONS    13     9.02    LIENS    14

ARTICLE TEN: ASSIGNMENT AND SUBLETTING

   15     10.01    ASSIGNMENT AND SUBLETTING    15     10.02    RECAPTURE    16
    10.03    EXCESS RENT    16     10.04    TENANT LIABILITY    16     10.05   
ASSUMPTION AND ATTORNMENT    17

ARTICLE ELEVEN: DEFAULT AND REMEDIES

   17     11.01    EVENTS OF DEFAULT    17     11.02    LANDLORD’S REMEDIES   
17     11.03    ATTORNEY’S FEES    18     11.04    BANKRUPTCY    18

 

i



--------------------------------------------------------------------------------

ARTICLE TWELVE: SURRENDER OF PREMISES    19 12.01    IN GENERAL    19 12.02   
LANDLORD’S RIGHTS    20 ARTICLE THIRTEEN: HOLDING OVER    20 ARTICLE FOURTEEN:
DAMAGE BY FIRE OR OTHER CASUALTY    20 14.01   

SUBSTANTIAL UNTENANTABILITY

   20 14.02   

INSUBSTANTIAL UNTENANTABILITY

   21 14.03   

RENT ABATEMENT

   21 ARTICLE FIFTEEN: EMINENT DOMAIN    21 15.01   

TAKING OF WHOLE OR SUBSTANTIAL PART

   21 15.02   

TAKING OF PART

   22 15.03   

COMPENSATION

   22 ARTICLE SIXTEEN: INSURANCE    22 16.01   

TENANT’S INSURANCE

   22 16.02   

FORM OF POLICIES

   22 16.03   

LANDLORD’S INSURANCE

   23 16.04   

WAIVER OF SUBROGATION

   23 16.05   

NOTICE OF CASUALTY

   24 ARTICLE SEVENTEEN: WAIVER OF CLAIMS AND INDEMNITY    24 17.01   

WAIVER OF CLAIMS

   24 17.02   

INDEMNITY BY TENANT

   24 ARTICLE EIGHTEEN: RULES AND REGULATIONS    25 18.01   

RULES

   25 18.02   

ENFORCEMENT

   25 ARTICLE NINETEEN: LANDLORD’S RESERVED RIGHTS    25 ARTICLE TWENTY:
ESTOPPEL CERTIFICATE    25 20.01   

IN GENERAL

   25 20.02   

ENFORCEMENT

   26 ARTICLE TWENTY-ONE: RELOCATION OF TENANT    26 ARTICLE TWENTY-TWO: REAL
ESTATE BROKERS    26 ARTICLE TWENTY-THREE: MORTGAGEE PROTECTION    26 23.01   

SUBORDINATION AND ATTORNMENT

   26 23.02   

MORTGAGEE PROTECTION

   27 ARTICLE TWENTY-FOUR: NOTICES    27 ARTICLE TWENTY-FIVE: PARKING    28
ARTICLE TWENTY-SIX: MISCELLANEOUS    29 26.01   

LATE CHARGES

   29 26.02   

WAIVER OF JURY TRIAL

   29 26.03   

DEFAULT UNDER OTHER LEASE

   29 26.04   

OPTION

   29 26.05   

AUTHORITY

   29 26.06   

ENTIRE AGREEMENT

   29

 

ii



--------------------------------------------------------------------------------

       26.07    MODIFICATION OF LEASE FOR BENEFIT OF MORTGAGEE    29     26.08
   EXCULPATION    29     26.09    ACCORD AND SATISFACTION    29     26.10   
LANDLORD’S OBLIGATIONS ON SALE OF BUILDING    30     26.11    BINDING EFFECT   
30    

26.12

   CAPTIONS    30     26.13    APPLICABLE LAW    30     26.14    ABANDONMENT   
30     26.15    LANDLORD’S RIGHT TO PERFORM TENANT’S DUTIES    30     26.16   
RADON GAS    30    

26.17

   RIDERS    30 ARTICLE TWENTY-SEVEN: PATRIOT ACT REPRESENTATIONS    30

 

iii



--------------------------------------------------------------------------------

LEASE

ARTICLE ONE

BASIC LEASE PROVISIONS

1.01 BASIC LEASE PROVISIONS - In the event of any conflict between these Basic
Lease Provisions and any other Lease provision, such other Lease provision shall
control.

 

(1) BUILDING AND ADDRESS:

Venture Corporate Center III

300 S. Park Road

Hollywood, Florida 33021

 

(2) LANDLORD AND ADDRESS:

METROPOLITAN LIFE INSURANCE COMPANY

c/o Taylor & Mathis of Florida, LLC

3440 Hollywood Boulevard, Suite 480

Hollywood, Florida 33021

 

(3) TENANT AND CURRENT ADDRESS:

REWARDS NETWORK SERVICES INC.

2 North Riverside Plaza, Suite 950

Chicago, Illinois 60606

Attention: General Counsel

 

(4) DATE OF LEASE: February 9, 2007

 

(5) LEASE TERM: Forty eight (48) months

 

(6) COMMENCEMENT DATE: July 1, 2009

 

(7) EXPIRATION DATE: June 30, 2013 (subject to extension as provided on Exhibit
E)

 

(8) MONTHLY BASE RENT:

 

Year   Monthly   Annually   Rate/SF 1   $ 30,557.67   $ 366,692.04   $ 16.76 2  
$ 31,474.40   $ 377,692.80   $ 17.26 3   $ 32,418.63   $ 389,023.59   $ 17.78 4
  $ 33,391.19   $ 400,694.29   $ 18.32

 

(9) RENTABLE AREA OF THE BUILDING: 83,785 square feet

 

(10) RENTABLE AREA OF THE PREMISES: 21,879 square feet

 

(11) SECURITY DEPOSIT: Fifty Two Thousand Three Hundred Thirty Six and 00/100
($52,336.00)

 

1



--------------------------------------------------------------------------------

(12) SUITE NUMBER OF PREMISES: 300

 

(13) TENANT’S SHARE: 26.11%

 

(14) TENANT’S USE OF PREMISES: General office use.

1.02 ENUMERATION OF EXHIBITS - The exhibits set forth below and attached to this
Lease are incorporated in this Lease by this reference:

EXHIBIT A.       Plan of Premises

EXHIBIT B.       Work Letter Agreement

EXHIBIT C.       Property Legal Description

EXHIBIT D.       Rules and Regulations

EXHIBIT E         Option to Renew

EXHIBIT F         Satellite Dish

1.03 DEFINITIONS - For purposes hereof, the following terms, when capitalized in
this Lease, shall have the following meanings:

 

(1) AFFILIATE: Any corporation or other business entity which is currently, or
hereinafter during the term of this Lease, owned or controlled by, owns or
controls, or is under common ownership or control with Tenant.

 

(2) ADJUSTMENT YEAR: The calendar year or any portion thereof after the
Commencement Date of this Lease for which a Rent Adjustment computation is being
made.

 

(3) BUILDING: The office building located at 300 S. Park Road, Hollywood,
Florida 33021.

 

(4) COMMENCEMENT DATE: The date specified in Section 1.01(6) as the Commencement
Date.

 

(5) COMMON AREAS: All areas of the Real Property made available by Landlord from
time to time for the general common use or benefit of the tenants of the
Building, and their employees and invitees, or the public, as such areas
currently exist and as they may be changed from time to time.

 

(6) DECORATION: Tenant Alterations which do not require a building permit and
which do not involve any of the structural elements of the Building, or any of
the Building’s systems, including, without limitation, its electrical,
mechanical, plumbing and security and life/safety systems.

 

(7) DEFAULT RATE: The lesser of twelve percent (12%) per annum or the maximum
rate allowed by the laws of the state in which the Building is located.

 

(8) ENVIRONMENTAL LAWS: Any state, federal or other Law governing the use,
storage, disposal or generation of any Hazardous Material, as defined by any
such Law, including without limitation, the Comprehensive Environmental Response
Compensation and Liability Act of 1980, as amended and the Resource Conservation
and Recovery Act of 1976, as amended.

 

(9) EXPIRATION DATE: The date specified in Section 1.01(7), subject to extension
as provided in Exhibit E.

 

(10)

FORCE MAJEURE: Any accident, casualty, act of God, war or civil commotion,
strike or labor troubles, or any cause whatsoever beyond the reasonable control
of Landlord or Tenant, including,

 

2



--------------------------------------------------------------------------------

 

but not limited to, energy shortages or governmental preemption in connection
with a national emergency, or by reason of government laws or any rule, order or
regulation of any department or subdivision thereof or any governmental agency,
or by reason of the conditions of supply and demand which have been or are
affected by war or other emergency.

 

(11) HAZARDOUS MATERIAL: Such substances, material and wastes which are or
become regulated under any Environmental Law; or which are classified as
hazardous or toxic under any Environmental Law; and explosives and firearms,
radioactive material, asbestos, and polychlorinated biphenyls.

 

(12) INDEMNITEES: Collectively, Landlord, any Mortgagee or ground lessor of the
Property, the property manager and the leasing manager for the Property and
their respective directors, officers, agents and employees.

 

(13) LAND: The parcels of real estate on which the Building is located, more
particularly described on Exhibit C attached hereto.

 

(14) LANDLORD WORK: [INTENTIONALLY DELETED]

 

(15) LAWS: All laws, ordinances, rules, regulations, other requirements, orders,
rulings or decisions adopted or made by any governmental body, agency,
department or judicial authority having jurisdiction over the Property, the
Premises or Tenant’s activities at the Premises and any covenants, conditions or
restrictions of record which affect the Property.

 

(16) LEASE: This instrument and all exhibits and riders attached hereto, as may
be amended from time to time.

 

(17) LEASE YEAR: The twelve month period beginning on the first day of the first
month following the Commencement Date (unless the Commencement Date is the first
day of a calendar month in which case beginning on the Commencement Date), and
each subsequent twelve month, or shorter, period until the Expiration Date.

 

(18) MONTHLY BASE RENT: The monthly rent specified in Section 1.01(8).

 

(19) MORTGAGEE: Any holder of a mortgage, deed of trust or other security
instrument encumbering the Property.

 

(20) NATIONAL HOLIDAYS: New Year’s Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day and Christmas Day.

 

(21) OPERATING EXPENSES: Except as excluded below, all costs, expenses and
disbursements of every kind and nature which Landlord shall pay or become
obligated to pay in connection with the ownership, management, operation,
maintenance, replacement and repair of the Property or the Premises, all as more
particularly set forth in Article Four hereof. Notwithstanding anything
contained herein, Operating Expenses shall not include, (i) costs of alterations
of the premises of tenants of the Building, (ii) costs of capital improvements
to the Building (except for amortized portion of capital improvements together
with interest thereon installed for the purpose of reducing or controlling
Operating Expenses or complying with applicable Laws which are enacted after the
date of this Lease), (iii) depreciation charges, (iv) interest and principal
payments on loans (except for loans for capital improvements which Landlord is
allowed to include in Operating Expenses as provided above), (v) ground rental
payments, (vi) real estate brokerage and leasing commissions,

 

3



--------------------------------------------------------------------------------

  (vii) advertising and marketing expenses, (viii) costs of Landlord reimbursed
by insurance proceeds, (ix) expenses incurred in negotiating leases of other
tenants in the Building, enforcing lease obligations of other tenants in the
Building or provided special services to meet particular needs of specific
tenants in the Building, and (x) Landlord’s or Landlord’s property manager’s
corporate general overhead or corporate general administrative expenses. If any
Operating Expense, though paid in one year, relates to more than one calendar
year, at option of Landlord such expense shall be proportionately allocated
among such related calendar years.

 

(22) PREMISES: The space located in the Building described in Section 1.01(10)
and depicted on Exhibit A attached hereto.

 

(23) PROPERTY: The Building, the Land, any other improvements located on the
Land, including, without limitation, any parking structures and the personal
property, fixtures, machinery, equipment, systems and apparatus located in or
used in conjunction with any of the foregoing.

 

(24) REAL PROPERTY: [INTENTIONALLY DELETED]

 

(25) RENT: Collectively, Monthly Base Rent, Rent Adjustments, Rent Adjustment
Deposits and Additional Rent (as defined in Article Four) and all other charges,
payments, late fees or other amounts required to be paid by Tenant under this
Lease, including all sales and use taxes levied or assessed against all rental
payments due under this Lease.

 

(26) RENTABLE AREA OF THE BUILDING: 83,785 square feet, which represents the sum
of the rentable area of all office space in Building.

 

(27) RENTABLE AREA OF THE PREMISES: The amount of square footage set forth in
Section 1.01(10).

 

(28) RENT ADJUSTMENT: Any amounts owed by Tenant for payment of Operating
Expenses or Taxes. The Rent Adjustments shall be determined and paid as provided
in Article Four.

 

(29) RENT ADJUSTMENT DEPOSIT: An amount equal to the Rent Adjustments
attributable to each month within the latest Adjustment Year for which the Rent
Adjustment has been determined. Landlord shall estimate the Rent Adjustment
Deposit for the remainder of the first calendar year of this Lease based on the
Taxes and Operating Expenses of the Property.

 

(30) SECURITY DEPOSIT: The funds specified in Section 1.01(11), if any,
deposited by Tenant with Landlord as security for Tenant’s performance of its
obligations under this Lease.

 

(31) STANDARD OPERATING HOURS: Monday through Friday from 8:00 A.M. to 6:00
P.M., Saturday from 9:00 A.M. to 1:00 P.M., excluding National Holidays.

 

(32) SUBSTANTIALLY COMPLETE: The completion of Tenant Work, except for minor,
insubstantial or punchlist details of construction, decoration or mechanical
adjustments which remain to be done.

 

(33)

TAXES: All federal, state and local governmental taxes, assessments and charges
of every kind or nature, whether general, special, ordinary or extraordinary,
which Landlord shall pay or become obligated to pay because of or in connection
with the ownership, leasing, management, control or operation of the Property or
any of its components, or any personal property used in connection therewith,
which shall also include any rental or similar taxes levied in lieu of or in
addition to general real and/or personal property taxes. For purposes hereof,
Taxes for any year shall be Taxes

 

4



--------------------------------------------------------------------------------

 

which are assessed or become a lien during such year, whether or not such taxes
are billed and payable in a subsequent calendar year. There shall be included in
Taxes for any year the amount of all reasonable fees, costs and expenses
(including reasonable attorneys’ fees) paid by Landlord during such year in
seeking or obtaining any refund or reduction of Taxes. Taxes for any year shall
be reduced by the net amount of any tax refund received by Landlord attributable
to such year. If a special assessment payable in installments is levied against
any part of the Property, Taxes for any year shall include only the installment
of such assessment and any interest payable or paid during such year.
Notwithstanding anything contained herein, Taxes shall not include any federal
or state inheritance, general income, gift or estate taxes, except that if a
change occurs in the method of taxation resulting in whole or in part in the
substitution of any such taxes, or any other assessment, for any Taxes as above
defined, such substituted taxes or assessments shall be included in the Taxes.

 

(34) TENANT ADDITIONS: Collectively, Tenant Work and Tenant Alterations.

 

(35) TENANT ALTERATIONS: All work installed or furnished to the Premises by
Tenant excluding Tenant Work, which shall be governed by the Work Letter.

 

(36) TENANT IMPROVEMENTS: Any alterations, improvements, additions,
installations or construction in or to the Premises or any Building systems
serving the Premises; and any supplementary air-conditioning systems installed
by Landlord or by Tenant at Landlord’s request pursuant to Section 6.01(b).

 

(37) TENANT DELAY: [INTENTIONALLY DELETED]

 

(38) TENANT WORK: All work installed or furnished to the Premises by Tenant
pursuant to the Work Letter.

 

(39) TENANT’S SHARE: The percentage specified in Section 1.01(13) which
represents the ratio of the Rentable Area of the Premises to the total Rentable
Area of the Building.

 

(40) TERM: The term of this Lease commencing on the Commencement Date and
expiring on the Expiration Date, unless sooner terminated as provided in this
Lease or extended as provided in Exhibit E.

 

(41) TERMINATION DATE: The Expiration Date or such earlier date as this Lease
terminates or Tenant’s right to possession of the Premises terminates.

 

(42) WORK LETTER: The agreement regarding the manner of completion of Landlord
Work and Tenant Work attached hereto as Exhibit B.

 

(42) BUILDING GRADE: (i) the type, brand and/or quality of materials Landlord
designates from time to time to be the minimum quality to be used in the
Building or, as the case may be, the exclusive type, grade or quality of
material to be used in the Building; and (ii) the standard method of
construction and installation technique to be used in the Building.

ARTICLE TWO

PREMISES, TERM AND FAILURE TO GIVE POSSESSION

2.01 LEASE OF PREMISES - Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord the Premises for the Term and upon the terms, covenants and
conditions provided in this Lease

 

5



--------------------------------------------------------------------------------

2.02 TERM - The Commencement Date shall be July 1, 2009 and the Expiration shall
be June 30, 2013, subject to extension as provided in Exhibit E.

2.03 FAILURE TO GIVE POSSESSION - [INTENTIONALLY DELETED]

2.04 AREA OF PREMISES - Landlord and Tenant agree that for all purposes of this
Lease the Rentable Area of the Premises and the Rentable Area of the Building as
set forth in Article One are controlling, and are not subject to revision after
the date of this Lease.

2.05 CONDITION OF PREMISES - Tenant shall be conclusively deemed to have
accepted the Premises “AS IS” in the condition existing on the Commencement
Date, and to have waived all claims relating to the condition of the Premises.

ARTICLE THREE

RENT

Tenant agrees to pay to Landlord at the property manager’s office specified in
Section 1.01(2), or to such other persons, or at such other places designated by
Landlord, in written notice to Tenant, without any prior demand therefor in
immediately available funds and without any deduction or offset whatsoever,
Rent, including, without limitation, Monthly Base Rent and Rent Adjustments in
accordance with Article Four, to the extent identified by Landlord, during the
Term. Monthly Base Rent, plus all applicable sales and use tax imposed upon
rentals (and the same shall constitute additional rent hereunder), (to the
extent identified by Landlord) shall be paid monthly in advance on the first day
of each month of the Term, except that the first installment of Monthly Base
Rent, plus all applicable sales and use tax upon rentals, shall be paid by
Tenant to Landlord on the Commencement Date. Monthly Base Rent, plus all
applicable sales and use tax upon rentals, shall be prorated for partial months
within the Term. Unpaid Rent shall bear interest at the Default Rate from the
date which is five (5) days after Unpaid Rent is first due until paid. Tenant’s
covenant to pay Rent shall be independent of every other covenant in this Lease.

ARTICLE FOUR

ADDITIONAL RENT

4.01 RENT ADJUSTMENTS -

(a) In addition to the Base Rent, Tenant shall pay as “Additional Rent” Tenant’s
Share of the Operating Expenses of the Building and the Property. Additional
Rent shall be paid to Landlord in accordance with the following provision:

(1) Landlord shall use commercially reasonable efforts to furnish to Tenant
prior to thirty (30) days after the beginning of each calendar year, including
the first calendar year, a budget setting forth Landlord’s estimate of Operating
Expenses for the upcoming year. The Operating Expenses shall be determined as
though the Building were occupied at the actual occupancy rate or at an
occupancy rate of ninety-five percent (95%), whichever is higher. Tenant shall
pay to Landlord, on the first day of each month as Additional Rent, an amount
equal to one-twelfth (1/12th) of Tenant’s Share of Landlord’s estimate of the
Operating Expenses for that calendar year. If there shall be any increase or
decrease in the Operating Expenses for any year, whether during or after such
year, Landlord shall furnish to Tenant a revised budget and the Operating
Expenses shall be adjusted and paid on the first (1st) day of the month
following delivery of such budget, or credited, as the case may be. If a
calendar year ends after the expiration or termination of this Lease, the
Additional Rent payable hereunder shall be prorated to correspond to that
portion of the calendar year occurring within the Term of this Lease.

 

6



--------------------------------------------------------------------------------

4.02 STATEMENT OF LANDLORD - Landlord shall use commercially reasonable efforts
to furnish to Tenant an operating statement showing the actual Operating
Expenses incurred for the preceding calendar year within 120 days after the end
of each calendar year. Tenant shall either receive a refund or be assessed an
additional sum based upon the difference between Tenant’s Share of the actual
Operating Expenses and the Additional Rent payments made by Tenant during said
year. Any additional sum owed by one party to the other shall be paid within
thirty (30) days of receipt of assessment. Landlord shall maintain books and
records showing Operating Expenses and real estate taxes in accordance with
sound accounting and management practices, consistently applied. The Tenant or
its representative (which representative shall be a certified public accountant,
in no manner compensated on a contingency basis, licensed to do business in the
state in which the Property is located) shall have the right, for a period of
forty five (45) days following the date upon which Landlord’s statement is
delivered to Tenant, to examine Operating Expenses and Taxes during Standard
Operating Hours, upon written notice, delivered at least three (3) business days
in advance. If Tenant does not object in writing to Landlord’s statement within
forty five (45) days of Tenant’s receipt thereof, specifying the nature of the
item in dispute and the reasons therefore, then Landlord’s statement shall be
considered final and accepted by Tenant. If Operating Expenses or Taxes for any
calendar year are overstated by more than four percent (4%), the third party
costs and expenses of Tenant’s review shall be split equally between Landlord
and Tenant. Any amount due to the Landlord as shown on Landlord’s statement,
whether or not disputed by Tenant as provided herein shall be paid by Tenant
when due as provided above, without prejudice to any such written exception. The
respective obligations of the parties hereto pursuant to this Section 4.02 shall
survive the termination of this Lease.

ARTICLE FIVE

SECURITY DEPOSIT

Tenant concurrently with the execution of this Lease shall pay to Landlord the
Security Deposit. The Security Deposit may be applied by Landlord to cure any
Default of Tenant under this Lease, and upon notice by Landlord of such
application, Tenant shall replenish the Security Deposit in full by paying to
Landlord within ten (10) days of demand the amount so applied. The failure to so
replenish the Security Deposit shall be a Default hereunder. Landlord shall not
pay any interest on the Security Deposit. The Security Deposit shall not be
deemed an advance payment of Rent, nor a measure of damages for any default by
Tenant under this Lease, nor shall it be a bar or defense to any action which
Landlord may at any time commence against Tenant. In the absence of evidence
satisfactory to Landlord of an assignment of the right to receive the Security
Deposit or the remaining balance thereof, and provided Tenant has complied with
all of its obligations hereunder, Landlord may return the Security Deposit to
the original Tenant, regardless of one or more assignments of this Lease. Upon
the transfer of Landlord’s interest under this Lease, Landlord’s obligation to
Tenant with respect to the security deposit shall terminate.

If Tenant shall fully and faithfully comply with all the terms, provisions,
covenants, and conditions of this Lease, the Security Deposit, or any balance
thereof, shall be returned to Tenant, in accordance with applicable law, after
the following:

 

  (a) the expiration of the term of this Lease;

 

  (b) the removal of Tenant and its property from the Premises;

 

  (c) the surrender of the Premises by Tenant to Landlord in accordance with
this Lease; and

 

  (d) the payment by Tenant of any outstanding Rent, including, without
limitation, all Rent Adjustments due pursuant to the Lease as computed by
Landlord.

 

7



--------------------------------------------------------------------------------

ARTICLE SIX

SERVICES

6.01 LANDLORD’S GENERAL SERVICES -

(a) So long as the Lease is in full force and effect and Tenant has paid all
Rent then due, Landlord shall furnish the following services at a level not less
than prevailing standards of comparable buildings in the Hollywood, Florida
area:

(1) heat, ventilation and air-conditioning in the Premises during Standard
Operating Hours, as necessary in Landlord’s reasonable judgment for the
comfortable occupancy of the Premises under normal business operations, subject
to compliance with all applicable voluntary and mandatory regulations and Laws;

(2) cold water for use in lavatories in common with other tenants from the
regular supply of the Building;

(3) customary cleaning and janitorial services in the Premises Monday through
Friday, excluding National Holidays;

(4) washing of the outside windows in the Premises weather permitting at
intervals determined by Landlord in accordance with applicable standards;

(5) automatic passenger elevator service in common with other tenants of the
Building at all times and freight elevator service subject to reasonable
scheduling by Landlord and payment of Landlord’s standard charges;

(6) routine maintenance and electric lighting service for all Common Areas of
the Building in the manner and to the extent reasonably deemed by Landlord to be
standard;

(7) subject to the provisions of Section 6.02 hereof, facilities to provide all
electrical current required by Tenant in its use and occupancy of the Premises;

(8) all fluorescent bulb replacement in the Premises necessary to maintain the
lighting therein and fluorescent and incandescent bulb replacement in the Common
Areas;

(9) security in the form of limited access to the Building during other than
Standard Operating Hours shall be provided in such form as Landlord deems
appropriate. Landlord, however, shall have no liability to Tenant, its
employees, agents, invitees or licensees for losses due to theft or burglary, or
for damages done by unauthorized persons on the Premises and neither shall
Landlord be required to insure against any such losses. Tenant shall cooperate
fully in Landlord’s efforts to maintain security in the Building and shall
follow all regulations promulgated by Landlord with respect thereto, provided,
however, Tenant shall have access to the Premises at all times unless closed due
to emergency.

(b) Wherever heat generating machines or equipment are used by Tenant in the
Premises, the following additional provisions shall apply:

If the use of such machinery exceeds the limits established in Section 6.02
thereby affecting the temperature otherwise maintained by the air-cooling system
or whenever the occupancy or electrical load exceeds the standards set forth in
Section 6.02 below, Landlord reserves the

 

8



--------------------------------------------------------------------------------

right to install or to require Tenant to install supplementary air conditioning
units in the Premises. Tenant shall bear all costs and expenses related to the
installation, maintenance and operation of such units.

6.02 ELECTRICAL SERVICES -

(a) Tenant’s use of electrical services furnished by Landlord shall be subject
to the following:

(1) Tenant’s electrical requirements shall be restricted to that equipment which
individually does not have a name plate rating greater than 16 amps at 120
volts, single phase. Collectively, Tenant’s leased Premises shall not have a
computed electrical load for overhead lighting and equipment greater than five
(5) watts per square foot.

(2) Tenant’s overhead lighting is included in the electrical load above (5
watts/sq. ft. available for tenant lighting and electrical receptacles for
equipment).

(3) Tenant will not install or connect any electrical equipment which in
Landlord’s reasonable opinion will overload the wiring installations or
interfere with the reasonable use thereof by other users in the Building. Tenant
will not, without Landlord’s prior written consent in each instance, which shall
not be unreasonably withheld or delayed, connect any items such as non-Building
standard tenant lighting, vending equipment, or make any alteration or addition
to the Building’s electrical system. If Tenant desires any such items,
additional 208/120 volt electrical power beyond that supplied by Landlord as
provided above, or other special power requirements or circuits, then Tenant may
request Landlord to provide such supplemental power or circuits to the Premises,
which request Landlord may grant or withhold in its reasonable discretion. If
Landlord furnishes such power or circuits, Tenant shall pay Landlord, on demand,
the cost of the design, installation and maintenance of the facilities required
to provide such additional or special electrical power or circuits and the cost
of all electric current so provided at a rate not to exceed that which would be
charged by Florida Power & Light, or its successor, if Tenant were a direct
customer thereof. Landlord may require separate electrical metering of such
supplemental electrical power or circuits to the Premises and Tenant shall pay,
on demand, the cost of the design, installation and maintenance of such metering
facilities. In no event shall Tenant have access to any electrical closets.
Tenant agrees that any electrical engineering design or contract work shall be
performed at Tenant’s expense by Landlord or an electrical engineer and/or
electrical contractor designated by Landlord. All invoices respecting the
design, installation and maintenance of the facilities requested by Tenant shall
be paid within thirty (30) days of Tenant’s receipt thereof. Landlord’s charge
to Tenant for the cost of electric current so provided shall be paid within
thirty (30) days of receipt of invoice by Tenant.

(4) Notwithstanding anything to the contrary, the parties acknowledge that
Tenant shall be allowed a supplementary rooftop HVAC to be installed and
maintained by contractors approved by Landlord in a location to be reasonably
determined by Landlord shown on Exhibit G attached hereto and made a part
hereof. Landlord shall provide access to the areas as are necessary to install
same. Tenant’s indemnity obligations shall extend to the HVAC and its
installation, maintenance and removal.

(b) Landlord reserves the right to prescribe the weight limitations and position
of all heavy equipment and similar items, and to prescribe the reinforcing
necessary, if any, which in the opinion of Landlord may be required under the
circumstances, such reinforcing to be at Tenant’s expense.

 

9



--------------------------------------------------------------------------------

6.03 ADDITIONAL AND AFTER-HOUR SERVICES - At Tenant’s request, Landlord shall
furnish additional quantities of any of the services or utilities specified in
Section 6.01, on the terms set forth herein. Tenant shall deliver to Landlord a
written request for such additional services or utilities prior to 2:00 P.M. on
Monday through Friday (except National Holidays) for service on those days, and
prior to 2:00 P.M. on the last business day prior to Saturday, Sunday or a
National Holiday, for service on said Saturday, Sunday or National Holiday. For
services or utilities requested by Tenant and furnished by Landlord, Tenant
shall pay to Landlord as a charge therefor Landlord’s prevailing rates for such
services and utilities as charged to each other tenant in the Building. If
Tenant shall fail to make any such payment, Landlord may, upon notice to Tenant
and in addition to Landlord’s other remedies under this Lease, discontinue any
or all of the additional services.

6.04 PHONE SERVICES - All telegraph, telephone, and electric connections which
Tenant may desire shall be first approved by Landlord in writing, before the
same are installed, and the location of all wires and the work in connection
therewith shall be performed by contractors approved by Landlord and shall be
subject to the direction of Landlord. Such approval shall not be unreasonably
withheld or delayed. Tenant shall be responsible for and shall pay all costs
incurred in connection with the installation of telephone cables and related
wiring in the Premises, including, without limitation, any hook-up, access and
maintenance fees related to the installation of such wires and cables in the
Premises and the commencement of service therein, and the maintenance thereafter
of such wire and cables. Additionally, there shall be included in Operating
Expenses for the Building all installation, hook-up or maintenance costs
incurred by Landlord in connection with telephone cables and related wiring in
the Building which are not allocable to any individual users of such service but
are allocable to the Building generally. If Tenant fails to maintain all
telephone cables and related wiring in the Premises and such failure affects or
interferes with the operation or maintenance of any other telephone cables or
related wiring in the Building, Landlord or any vendor hired by Landlord may
enter into and upon the Premises forthwith and perform such repairs,
restorations or alterations as Landlord deems necessary in order to eliminate
any such interference (and Landlord may recover from Tenant all of Landlord’s
costs in connection therewith). Upon the Termination Date, Tenant agrees to
remove all telephone cables and related wiring installed by Tenant for and
during Tenant’s occupancy, which Landlord shall request Tenant to remove. Tenant
agrees that neither Landlord nor any of its agents or employees shall be liable
to Tenant, or any of Tenant’s employees, agents, customers or invitees or anyone
claiming through, by or under Tenant, for any damages, injuries, losses,
expenses, claims or causes of action because of any interruption, diminution,
delay or discontinuance at any time by any third party for any reason in the
furnishing of any telephone service to the Premises and the Building.

6.05 DELAYS IN FURNISHING SERVICES - Tenant agrees that Landlord shall not be in
breach of this Lease nor liable to Tenant for damages or otherwise, for any
failure to furnish, or a delay in furnishing, or a change in the quantity or
character of any service when such failure, delay or change is occasioned, in
whole or in part, by repairs, improvements or mechanical breakdowns by the act
or default of Tenant or other parties or by an event of Force Majeure. No such
failure, delay or change shall be deemed to be an eviction or disturbance of
Tenant’s use and possession of the Premises, or relieve Tenant from paying Rent
or from performing any other obligations of Tenant under this Lease without any
deduction or offset. Failure to any extent to make available, or any slowdown,
stoppage, or interruption of, the specified utility services resulting from any
cause beyond Landlord’s reasonable control, including, without limitation,
changes in service provider or Landlord’s compliance with any voluntary or
similar governmental or business guidelines now or hereafter published or any
requirements now or hereafter established by any governmental agency, board, or
bureau having jurisdiction over the operation of the Building shall not render
Landlord liable in any respect for damages to either persons, property, or
business, nor be construed as an eviction of Tenant or work an abatement of
Rent, nor relieve Tenant of Tenant’s obligations for fulfillment of any covenant
or agreement hereof. Should any equipment or machinery furnished by Landlord
break down or for any cause cease to function properly, Landlord shall use
reasonable diligence to repair same promptly, but Tenant shall have no

 

10



--------------------------------------------------------------------------------

claim for abatement of Rent or damages on account of any interruption of service
occasioned thereby or resulting therefrom unless Landlord fails to make such
repair.

6.06 CHOICE OF SERVICE PROVIDER - Tenant acknowledges that Landlord may, at
Landlord’s sole option, to the extent permitted by applicable law, elect to
change, from time to time, the company or companies which provide services
(including, without limitation, electrical service, gas service, water and
technical services) to the Building, the Premises and/or its occupants. Landlord
shall endeavor to give Tenant not less than thirty (30) days notice of any
scheduled change. Notwithstanding anything to the contrary set forth in this
Lease, Tenant acknowledges that Landlord has not and does not make any
representations or warranties concerning the identity or identities of the
company or companies which provide services to the Building and the Premises or
its occupants and Tenant acknowledges that the choice of service providers and
matters concerning the engagement and termination thereof shall be solely that
of Landlord. The foregoing provision is not intended to modify, amend, change or
otherwise derogate any provision of this Lease concerning the nature or type of
service to be provided or any specific information concerning the amount thereof
to be provided. Tenant agrees to cooperate with Landlord and each of its service
providers in connection with any change in service or provider.

ARTICLE SEVEN

POSSESSION, USE AND CONDITION OF PREMISES

7.01 POSSESSION AND USE OF PREMISES -

(a) Tenant shall occupy and use the Premises only for the uses specified in
Section 1.01(14) to conduct Tenant’s business. Tenant shall not occupy or use
the Premises (or permit the use or occupancy of the Premises) for any purpose or
in any manner which: (1) is unlawful or in violation of any Law or Environmental
Law; (2) may be dangerous to persons or property or which may increase the cost
of, or invalidate, any policy of insurance carried on the Building or covering
its operations; (3) is contrary to or prohibited by the terms and conditions of
this Lease or the rules of the Building set forth in Article Eighteen; or
(4) would tend to create, cause or continue a nuisance.

(b) Tenant and Landlord shall each comply with all Environmental Laws concerning
the proper storage, handling and disposal of any Hazardous Material with respect
to the Property. Tenant shall not generate, store, handle or dispose of any
Hazardous Material in, on, or about the Property without the prior written
consent of Landlord except for ordinary quantities of office products. In the
event that Tenant is notified of any investigation or violation of any
Environmental Law arising from Tenant’s activities at the Premises, Tenant shall
immediately deliver to Landlord a copy of such notice. In such event or in the
event Landlord reasonably believes that a violation of Environmental Law exists,
Landlord may conduct such tests and studies relating to compliance by Tenant
with Environmental Laws or the alleged presence of Hazardous Materials upon the
Premises as Landlord deems desirable, all of which shall be completed at
Tenant’s expense if they show Tenant has breached its obligations hereunder.
Landlord’s inspection and testing rights are for Landlord’s own protection only,
and Landlord has not, and shall not be deemed to have assumed any responsibility
to Tenant or any other party for compliance with Environmental Laws, as a result
of the exercise, or non-exercise of such rights. Tenant shall indemnify, defend,
protect and hold harmless the Indemnitees from any and all loss, claim, expense,
liability and cost (including attorneys’ fees) arising out of or in any way
related to the presence of any Hazardous Material introduced to the Premises
during the Lease Term by Tenant or its agents or contractors. If any Hazardous
Material is released, discharged or disposed of on or about the Property and
such release, discharge or disposal is not caused by Tenant or other occupants
of the Premises, or their employees, agents or contractors, such release,
discharge or disposal shall be deemed casualty damage under Article Fourteen to
the extent that the Premises are affected thereby; in such case, Landlord and
Tenant shall have the obligations and rights respecting such casualty damage
provided under such Article.

 

11



--------------------------------------------------------------------------------

(c) Landlord and Tenant acknowledge that the Americans With Disabilities Act of
1990 (42 U.S.C §12101 et seq.) and regulations and guidelines promulgated
thereunder, as all of the same may be amended and supplemented from time to time
(collectively referred to herein as the “ADA”) establish requirements for
business operations, accessibility and barrier removal, and that such
requirements may or may not apply to the Premises and the Property depending on,
among other things: (1) whether Tenant’s business is deemed a “public
accommodation” or “commercial facility”, (2) whether such requirements are
“readily achievable”, and (3) whether a given alteration affects a “primary
function area” or triggers “path of travel” requirements. The parties hereby
agree that: (a) Landlord shall be responsible for ADA Title III compliance in
the Common Areas, except as provided below, (b) Tenant shall be responsible for
ADA Title III compliance in the Premises, including any leasehold improvements
or other work to be performed in the Premises under or in connection with this
Lease, (c) Landlord may perform, or require that Tenant perform, and Tenant
shall be responsible for the cost of, ADA Title III “path of travel”
requirements triggered by alterations in the Premises, and (d) Landlord may
perform, or require Tenant to perform, and Tenant shall be responsible for the
cost of, ADA Title III compliance in the Common Areas necessitated by the
Building being deemed to be a “public accommodation” instead of a “commercial
facility” as a result of Tenant’s use of the Premises. Tenant shall be solely
responsible for requirements under Title I of the ADA relating to Tenant’s
employees.

7.02 LANDLORD ACCESS TO PREMISES -

(a) Tenant shall permit Landlord to erect, use and maintain pipes, ducts, wiring
and conduits in and through the Premises in the existing locations, so long as
Tenant’s use, layout or design of the Premises is not materially affected or
altered. Landlord or Landlord’s agents shall have the right to enter upon the
Premises in the event of an emergency, or to inspect the Premises, to perform
janitorial and other services, to conduct safety and other testing in the
Premises and to make such repairs, alterations, improvements or additions to the
Premises or the Building or other parts of the Property as Landlord may deem
necessary or desirable (including, without limitation, all alterations,
improvements and additions in connection with a change in service provider or
providers). Janitorial and cleaning services shall be performed after Standard
Operating Hours. In connection therewith, Landlord shall be allowed to store on
the Premises all necessary supplies and materials. Any entry or work by Landlord
may be during Standard Operating Hours and Landlord shall use reasonable efforts
to notify Tenant in advance of such entry and ensure that any entry or work
shall not materially interfere with Tenant’s use and occupancy of the Premises.

(b) If Tenant shall not be personally present to permit an entry into the
Premises when for any reason an entry therein shall be necessary or permissible,
Landlord (or Landlord’s agents), after attempting to notify Tenant (unless
Landlord believes an emergency situation exists), may enter the Premises without
rendering Landlord or its agents liable therefor (if during such entry Landlord
or Landlord’s agent shall accord reasonable care to Tenant’s property), and
without relieving Tenant of any obligations under this Lease.

(c) Landlord may enter the Premises for the purpose of conducting such
inspections, tests and studies as Landlord may deem desirable or necessary to
confirm Tenant’s compliance with all Laws and Environmental Laws or for other
purposes necessary in Landlord’s reasonable judgment to ensure the sound
condition of the Property and the systems serving the Property. Landlord’s
rights under this Section 7.02(c) are for Landlord’s own protection only, and
Landlord has not, and shall not be deemed to have assumed any responsibility to
Tenant or any other party for compliance with Laws or Environmental Laws, as a
result of the exercise or non-exercise of such rights.

(d) Landlord may do any of the foregoing, or undertake any of the inspection or
work described in the preceding paragraphs without such action constituting an
actual or constructive eviction of Tenant, in

 

12



--------------------------------------------------------------------------------

whole or in part, or giving rise to an abatement of Rent by reason of loss or
interruption of business of the Tenant, or otherwise.

7.03 QUIET ENJOYMENT - Landlord covenants that so long as Tenant is in
compliance with the covenants and conditions set forth in this Lease, Tenant
shall have the right to quiet enjoyment of the Premises without hindrance or
interference from Landlord or those claiming through Landlord.

ARTICLE EIGHT

MAINTENANCE

8.01 LANDLORD’S MAINTENANCE - Subject to the provisions of Article Fourteen,
Landlord shall maintain and make necessary repairs to the foundations, roofs,
exterior walls, exterior windows, and the structural elements of the Building,
the electrical, plumbing, heating, ventilation and air-conditioning systems of
the Building and the public corridors, washrooms and lobby and other Common
Areas of the Building, except that: (a) Landlord shall not be responsible for
the maintenance or repair of any floor or wall coverings in the Premises or any
of such systems which are located within the Premises, installed by Tenant and
are supplemental or special to the Building’s standard systems; and (b) the cost
of performing any of said maintenance or repairs whether to the Premises or to
the Building caused by the negligence of Tenant, its employees, agents,
servants, licensees, subtenants, contractors or invitees, shall be paid by
Tenant. Landlord shall not be liable to Tenant for any expense, injury, loss or
damage resulting from work done in or upon, or in connection with the use of,
any adjacent or nearby building, land, street, or alley.

8.02 TENANT’S MAINTENANCE - Subject to the provisions of Article Fourteen,
Tenant, at its expense, shall keep and maintain the interior, nonstructural
components of the Premises and all Tenant Additions in good order, condition and
repair and in accordance with all Laws and Environmental Laws. Tenant shall not
permit waste and shall promptly and adequately repair all damages to the
Premises, fixtures or appurtenances, and shall replace or repair all damaged or
broken glass in the interior of the Premises (excluding interior sides of
exterior windows). Any repairs or maintenance shall be completed with materials
of similar quality to the original materials, all such work to be completed
under the supervision of Landlord. Any such repairs or maintenance shall be
performed only by contractors or mechanics approved by Landlord, which approval
shall not be unreasonably withheld, and whose work will not cause or threaten to
cause disharmony or interference with Landlord or other tenants in the Building
and their respective agents and contractors performing work in or about the
Building. If Tenant fails to perform any of its obligations set forth in this
Section 8.02, Landlord may, in its sole discretion and upon 24 hours prior
notice to Tenant (except in the case of emergencies), perform the same, and
Tenant shall pay to Landlord any costs or expenses incurred by Landlord upon
demand.

ARTICLE NINE

ALTERATIONS AND IMPROVEMENTS

9.01 TENANT’S ALTERATIONS -

(a) Except for completion of Tenant Work undertaken by Tenant pursuant to the
Work Letter, the following provisions shall apply to the completion of any
Tenant Alterations:

(1) Tenant shall not, except as provided herein, without the prior written
consent of Landlord, which consent shall not be unreasonably withheld, make or
cause to be made any Tenant Alterations in or to the Premises or any Property
systems serving the Premises. Prior to making any Tenant Alterations, Tenant
shall give Landlord ten (10) days prior written notice to permit Landlord
sufficient time to post appropriate notices of non-responsibility or to
otherwise object to such Tenant Alterations, as may be provided herein. Subject
to all other requirements of this Article Nine, Tenant

 

13



--------------------------------------------------------------------------------

may undertake Decoration work without Landlord’s prior written consent but
Tenant shall coordinate scheduling with Landlord’s property manager to avoid any
disruption of other work being performed in or about the Building or Property.
Tenant shall furnish Landlord with the names and addresses of all contractors
and subcontractors and copies of all contracts. All Tenant Alterations shall be
completed at such time and in such manner as Landlord may from time to time
designate, and only by contractors or mechanics approved by Landlord, which
designation and approval shall not be unreasonably withheld, and whose work will
not cause or threaten to cause disharmony or interference with Landlord or other
tenants in the Building and their respective agents and contractors performing
work in or about the Building. Landlord may further condition its consent upon
Tenant furnishing to Landlord and Landlord approving prior to the commencement
of any work or delivery of materials to the Premises related to the Tenant
Alterations such of the following as specified by Landlord: architectural plans
and specifications, opinions from engineers reasonably acceptable to Landlord
stating that the Tenant Alterations will not in any way adversely affect the
Building’s systems, including, without limitation, the mechanical, heating,
plumbing, security, ventilating, air-conditioning, electrical, and the fire and
life safety systems in the Building, necessary permits and licenses,
certificates of insurance, and such other documents in such form reasonably
requested by Landlord. For Tenant Alterations costing over $100,000, Landlord
may, in the exercise of reasonable judgment, request that Tenant provide
Landlord with appropriate evidence of Tenant’s ability to complete and pay for
the completion of the Tenant Alterations such as a performance bond or letter of
credit. Upon completion of the Tenant Alterations which are not Decoration work,
Tenant shall deliver to Landlord an as-built mylar and digitized (if available)
set of plans and specifications for the Tenant Alterations.

(2) Tenant shall pay the cost of all Tenant Alterations and the cost of
decorating the Premises and any work to the Property or Building occasioned
thereby. In connection with completion of any Tenant Alterations, Tenant shall
pay Landlord all elevator and hoisting charges at Landlord’s then standard rate.
Upon completion of Tenant Alterations which are not Decoration work, Tenant
shall furnish Landlord with contractors’ affidavits and full and final waivers
of lien and receipted bills covering all labor and materials expended and used
in connection therewith and such other documentation reasonably requested by
Landlord or Mortgagee.

(3) Tenant agrees to complete all Tenant Alterations (i) in accordance with all
Laws, Environmental Laws, all requirements of applicable insurance companies and
in accordance with Landlord’s standard construction rules and regulations, and
(ii) in a good and workmanlike manner with the use of good grades of materials.
Tenant shall notify Landlord immediately if Tenant receives any notice of
violation of any Law in connection with completion of any Tenant Alterations and
shall immediately take such steps as are necessary to remedy such violation. In
no event shall such supervision or right to supervise by Landlord nor shall any
approvals given by Landlord under this Lease constitute any warranty by Landlord
to Tenant of the adequacy of the design, workmanship or quality of such work or
materials for Tenant’s intended use or of compliance with the requirements of
Section 9.01(a) (3) (i) and (ii) above or impose any liability upon Landlord in
connection with the performance of such work.

(b) All Tenant Additions whether installed by Landlord or Tenant, shall without
compensation or credit to Tenant, become part of the Premises and the property
of Landlord at the time of their installation and shall remain in the Premises,
unless pursuant to Article Twelve, Tenant may remove them or is required to
remove them at Landlord’s request.

9.02 LIENS - Tenant shall not permit any lien or claim of lien of any mechanic,
laborer or supplier or any other lien to be filed against the Building, the
Land, the Premises, or any part thereof arising out of work performed by, or
alleged to have been performed by, or at the direction of, or on behalf of,
Tenant. If any

 

14



--------------------------------------------------------------------------------

such lien or claim of lien is filed, Tenant shall within ten (10) days of
receiving notice of such lien or claim (a) have such lien or claim of lien
released of record or (b) deliver to Landlord a bond in form, content, amount,
and issued by surety, satisfactory to Landlord, indemnifying, protecting,
defending and holding harmless the Indemnitees against all costs and liabilities
resulting from such lien or claim of lien and the foreclosure or attempted
foreclosure thereof. If Tenant fails to take any of the above actions, Landlord,
in addition to its rights and remedies under Article Eleven, without
investigating the validity of such lien or claim for lien, may pay or discharge
the same and Tenant shall, as payment of additional Rent hereunder, reimburse
Landlord upon demand for the amount so paid by Landlord, including Landlord’s
expenses and attorneys’ fees.

ARTICLE TEN

ASSIGNMENT AND SUBLETTING

10.01 ASSIGNMENT AND SUBLETTING -

(a) Without the prior written consent of Landlord, Tenant may not sublease,
assign, mortgage, pledge, hypothecate or otherwise transfer or permit the
transfer of this Lease or the encumbering of Tenant’s interest therein in whole
or in part, by operation of law or otherwise, or permit the use or occupancy of
the Premises, or any part thereof, by anyone other than Tenant. If Tenant
desires to enter into any sublease of the Premises or assignment of this Lease,
Tenant shall deliver written notice thereof to Landlord (“Tenant’s Notice”),
together with the identity of the proposed subtenant or assignee and the
proposed principal terms thereof and financial and other information sufficient
for Landlord to make an informed judgment with respect to such proposed
subtenant or assignee at least forty five (45) days prior to the commencement
date of the term of the proposed sublease or assignment. If Tenant proposes to
sublease less than all of the Rentable Area of the Premises, the space proposed
to be sublet and the space retained by Tenant must each be a marketable unit as
reasonably determined by Landlord and otherwise in compliance with all Laws.
Landlord shall notify Tenant in writing of its approval or disapproval of the
proposed sublease or assignment or its decision to exercise its rights under
Section 10.02 within twenty (20) days after receipt of Tenant’s Notice (and all
required information). In no event may Tenant sublease any portion of the
Premises or assign the Lease to any other tenant of the Building. Tenant shall
submit for Landlord’s approval (which approval shall not be unreasonably
withheld) any advertising which Tenant or its agents intend to use with respect
to the space proposed to be sublet.

(b) With respect to Landlord’s consent to an assignment or sublease, Landlord
may take into consideration any factors which Landlord may deem relevant, and
the reasons for which Landlord’s denial shall be deemed to be reasonable shall
include, without limitation, the following: (i) the business reputation or
creditworthiness of any proposed assignee is not acceptable to Landlord; (ii) in
Landlord’s reasonable judgment the proposed assignee or sublessee would diminish
the value or reputation of the Building or Landlord; (iii) any proposed
assignee’s or sublessee’s use of the Premises would violate Section 7.01 of the
Lease or would violate the provisions of any other leases of tenants in the
Building; (iv) the proposed assignee or sublessee is either a governmental
agency, a school or similar operation, or a medical related practice; (v) the
proposed sublessee or assignee is a bona fide prospective tenant of Landlord in
the Building as demonstrated by a written proposal dated within ninety (90) days
prior to the date of Tenant’s request; or (vi) the proposed sublessee or
assignee would materially increase the estimated pedestrian and vehicular
traffic to and from the Premises and the Building. In no event shall Landlord be
obligated to consider a consent to any proposed (i) sublease of the Premises or
assignment of the Lease if a Default then exists under the Lease, or a fact or
condition exists, which but for the giving of notice or the passage of time
would constitute a Default, or (ii) assignment of the Lease which would assign
less than the entire Premises. In the event Tenant believes that Landlord has
wrongfully withheld its consent to any proposed sublease of the Premises or
assignment of the Lease, Tenant’s sole and exclusive remedy therefor shall be to
seek specific performance or a declaratory judgment of Landlord’s obligations to
consent to such sublease or assignment.

 

15



--------------------------------------------------------------------------------

(c) Landlord shall not unreasonably withhold its consent to a subletting or
assignment under this Section 10.01. Any approved sublease or assignment shall
be expressly subject to the terms and conditions of this Lease. Any such
subtenant or assignee shall execute such documents as Landlord may reasonably
require to evidence such subtenant or assignee’s assumption of such obligations
and liabilities. Tenant shall deliver to Landlord a copy of all agreements
executed by Tenant and the proposed subtenant and assignee with respect to the
Premises. Landlord’s approval of a sublease or assignment shall not constitute a
waiver of Landlord’s right to consent to further assignments or subleases.
Furthermore, Tenant shall remain jointly and severally liable for the
performance of all terms and conditions of this Lease, notwithstanding any
sublease or assignment to which Landlord may have consented.

(d) Notwithstanding anything to the contrary contained in this Article Ten,
Tenant shall have the right, without the prior written consent of Landlord, to
sublease the Premises to an Affiliate or to assign this Lease to an Affiliate,
but (i) no later than fifteen (15) days prior to the effective date of the
assignment or sublease, the assignee or sublessee shall execute documents
reasonably satisfactory to Landlord to evidence such subtenant or assignee’s
assumption of the obligations and liabilities of Tenant under this Lease, except
in the case of any assignment which occurs by operation of law (and without a
written assignment) as a consequence of merger, consolidation or non-bankruptcy
reorganization; (ii) within ten (10) days after the effective date of such
assignment or sublease, give notice to Landlord which notice shall include the
full name and address of the assignee or subtenant, and a copy of all agreements
executed between Tenant and the assignee or subtenant with respect to the
Premises; and (iii) within fifteen (15) days after Landlord’s request, such
documents or information which Landlord reasonably requests for the purpose of
substantiating whether or not the assignment or sublease is to an Affiliate.

10.02 RECAPTURE - [INTENTIONALLY DELETED]

10.03 EXCESS RENT - Tenant shall pay Landlord on the first day of each month
during the term of the sublease or assignment, fifty percent (50%) of the amount
by which the sum of all rent and other consideration (direct or indirect) due
from the subtenant or assignee for such month exceeds: (i) that portion of the
Monthly Base Rent and Rent Adjustments due under this Lease for said month which
is allocable to the space sublet or assigned; and (ii) the following costs and
expenses for the subletting or assignment of such space: (1) brokerage
commissions and attorneys’ fees and expenses, (2) advertising for subtenants or
assignees; (3) the actual costs paid in making any improvements or substitutions
in the Premises required by any sublease or assignment; and (4) “free rent”
periods, costs of any inducements or concessions given to subtenant or assignee,
moving costs, and other amounts in respect of such subtenant’s or assignee’s
other leases or occupancy arrangements. All such costs will be amortized over
the term of the sublease or assignment pursuant to sound accounting principles.

10.04 TENANT LIABILITY - In the event of any sublease or assignment, whether or
not with Landlord’s consent, Tenant shall not be released or discharged from any
liability, whether past, present or future, under this Lease, including any
liability arising from the exercise of any renewal or expansion option, except
to the extent expressly permitted by Landlord. Tenant’s liability shall remain
primary, and in the event of default by any subtenant, assignee or successor of
Tenant in performance or observance of any of the covenants or conditions of
this Lease, Landlord may proceed directly against Tenant without the necessity
of exhausting remedies against said subtenant, assignee or successor. If
Landlord grants consent to such sublease or assignment, Tenant shall pay all
reasonable attorneys’ fees and expenses incurred by Landlord with respect to
such assignment or sublease. In addition, if Tenant has any options to extend
the term of this Lease or to add other space to the Premises, such options shall
not be available to any subtenant or assignee, directly or indirectly without
Landlord’s express written consent, which may be given, or not given, in
Landlord’s sole discretion.

 

16



--------------------------------------------------------------------------------

10.05 ASSUMPTION AND ATTORNMENT - If Tenant shall assign this Lease as permitted
herein, the assignee shall expressly assume all of the obligations of Tenant
hereunder in a written instrument satisfactory to Landlord and furnished to
Landlord not later than fifteen (15) days prior to the effective date of the
assignment. If Tenant shall sublease the Premises as permitted herein, Tenant
shall, at Landlord’s option, within fifteen (15) days following any request by
Landlord, obtain and furnish to Landlord the written agreement of such subtenant
to the effect that the subtenant will attorn to Landlord and will pay all
subrent directly to Landlord.

ARTICLE ELEVEN

DEFAULT AND REMEDIES

11.01 EVENTS OF DEFAULT - The occurrence or existence of any one or more of the
following shall constitute a “Default” by Tenant under this Lease:

(i) Tenant fails to pay any installment or other payment of Rent, including,
without limitation, Rent Adjustment Deposits or Rent Adjustments within five
(5) days after the date when due;

(ii) Tenant fails to observe or perform any of the other covenants, conditions
or provisions of this Lease or the Work Letter and fails to cure such default
within thirty (30) days after written notice thereof to Tenant (unless the
default involves a hazardous condition, which shall be cured forthwith, or
unless the failure to perform is a Default for which this Lease specifies there
is no cure or grace period);

(iii) the interest of Tenant in this Lease is levied upon under execution or
other legal process;

(iv) a petition is filed by or against Tenant to declare Tenant bankrupt or
seeking a plan of reorganization or arrangement under any Chapter of the
Bankruptcy Code, or any amendment, replacement or substitution therefor, or to
delay payment of, reduce or modify Tenant’s debts, which in the case of an
involuntary action is not discharged within thirty (30) days;

(v) Tenant is declared insolvent by law or any assignment of Tenant’s property
is made for the benefit of creditors;

(vi) a receiver is appointed for Tenant or Tenant’s property, which appointment
is not discharged within thirty (30) days;

(vii) any action is taken by or against Tenant to reorganize or modify Tenant’s
capital structure in a materially adverse way which in the case of an
involuntary action is not discharged within thirty (30) days;

(viii) upon the dissolution of Tenant; or

11.02 LANDLORD’S REMEDIES -

(a) If a Default occurs, Landlord shall have the rights and remedies hereinafter
set forth, which shall be distinct and cumulative, and which shall be in
addition to all other remedies available under applicable law: (i) Landlord may
terminate this Lease by giving Tenant notice of Landlord’s election to do so, in
which event, the term of this Lease shall end and all of Tenant’s rights and
interests shall expire on the date stated in such notice; (ii) Landlord may
terminate Tenant’s right of possession of the Premises without terminating this
Lease by giving notice to Tenant that Tenant’s right of possession shall end on
the date specified in such notice; or (iii) Landlord may enforce the provisions
of this Lease and may enforce and protect the rights of the Landlord hereunder
by a suit or suits in equity or at law for the specific performance

 

17



--------------------------------------------------------------------------------

of any covenant or agreement contained herein, or for the enforcement of any
other appropriate legal or equitable remedy.

(b) In the event that Landlord terminates the Lease, Landlord shall be entitled
to recover all Landlord’s expenses of reletting, including without limitation,
repairs, alterations, improvements, additions, decorations, legal fees and
brokerage commissions (collectively, the “Reletting Expenses”).

(c) In the event Landlord proceeds pursuant to subparagraph (a)(ii) above,
Landlord shall use reasonable efforts to relet the Premises, or any part thereof
for the account of Tenant, for such rent and term and upon such terms and
conditions as are reasonably acceptable to Landlord. If the Premises are relet
and the consideration realized therefrom after payment of all Landlord’s
Reletting Expenses, is insufficient to satisfy the payment when due of Rent
reserved under this Lease for any monthly period, then Tenant shall pay Landlord
upon demand any such deficiency (the “Deficiency”) monthly, or at Landlord’s
option, Tenant shall pay the Deficiency which Landlord reasonably estimates will
be due for the remainder of the Term. If such consideration is greater than the
amount necessary to pay the full amount of the Rent, the full amount of such
excess shall be retained by Landlord and shall in no event be payable to Tenant.
Tenant agrees that upon its Default, Landlord may either file suit to collect
the Deficiency for the remainder of the Term, or may file suit to recover any
sums due to Landlord hereunder from time to time, in which event such suit or
recovery of any amount due Landlord hereunder shall not be any defense to any
subsequent action brought for any amount not theretofore reduced to judgment in
favor of Landlord.

(d) In the event a Default occurs, Landlord may, at Landlord’s option, enter
into the Premises, remove Tenant’s property, fixtures, furnishings, signs and
other evidences of tenancy, and take and hold such property; provided, however,
that such entry and possession shall not terminate this Lease or release Tenant,
in whole or in part, from Tenant’s obligation to pay the Rent reserved hereunder
for the full Term or from any other obligation of Tenant under this Lease. Any
and all property which may be removed from the Premises by Landlord pursuant to
the authority of the Lease or law, to which Tenant is or may be entitled, may be
handled, removed or stored by Landlord at the risk, cost and expense of Tenant,
and Landlord shall in no event be responsible for the value, preservation or
safekeeping thereof. Tenant shall pay Landlord, upon demand, any and all
expenses incurred in such removal and all storage charges against such property
so long as the same shall be in the Landlord’s possession or under the
Landlord’s control. Any such property of Tenant not retaken from storage by
Tenant within thirty (30) days after the Termination Date, shall be conclusively
presumed to have been conveyed by Tenant to Landlord under this Lease as a bill
of sale without further payment or credit by Landlord to Tenant.

11.03 ATTORNEY’S FEES - Tenant shall be liable for, and shall pay upon demand,
all reasonable costs and expenses, including reasonable attorneys’ fees,
incurred by Landlord in enforcing the Tenant’s performance of its obligations
under this Lease, or resulting from Tenant’s Default (regardless of whether suit
is initiated), or incurred by Landlord in any litigation, negotiation or
transaction in which Tenant causes Landlord, without Landlord’s fault, to become
involved or concerned.

11.04 BANKRUPTCY - The following provisions shall apply in the event of the
bankruptcy or insolvency of Tenant:

(a) In connection with any proceeding under Chapter 7 of the Bankruptcy Code
where the trustee of Tenant elects to assume this Lease for the purposes of
assigning it, such election or assignment, may only be made upon compliance with
the provisions of (b) and (c) below, which conditions Landlord and Tenant
acknowledge to be commercially reasonable. In the event the trustee elects to
reject this Lease then Landlord shall immediately be entitled to possession of
the Premises without further obligation to Tenant or the trustee.

 

18



--------------------------------------------------------------------------------

(b) Any election to assume this Lease under Chapter 11 or 13 of the Bankruptcy
Code by Tenant as debtor-in-possession or by Tenant’s trustee (the “Electing
Party”) must provide for:

The Electing Party to cure or provide to Landlord adequate assurance that it
will cure all monetary defaults under this Lease within fifteen (15) days from
the date of assumption and it will cure all nonmonetary defaults under this
Lease within thirty (30) days from the date of assumption. Landlord and Tenant
acknowledge such condition to be commercially reasonable.

(c) If the Electing Party has assumed this Lease or elects to assign Tenant’s
interest under this Lease to any other person, such interest may be assigned
only if the intended assignee has provided adequate assurance of future
performance (as herein defined), of all of the obligations imposed on Tenant
under this Lease.

For the purposes hereof, “adequate assurance of future performance” means that
Landlord has ascertained that each of the following conditions has been
satisfied:

(i) The assignee has submitted a current financial statement, certified by its
chief financial officer, which shows a net worth and working capital in amounts
sufficient to assure the future performance by the assignee of Tenant’s
obligations under this Lease; and

(ii) Landlord has obtained consents or waivers from any third parties which may
be required under a lease, mortgage, financing arrangement, or other agreement
by which Landlord is bound, to enable Landlord to permit such assignment.
Landlord and Tenant acknowledge such condition to be commercially reasonable.

(d) Landlord’s acceptance of rent or any other payment from any trustee,
receiver, assignee, person, or other entity will not be deemed to have waived,
or waive, the requirement of Landlord’s consent, Landlord’s right to terminate
this Lease for any transfer of Tenant’s interest under this Lease without such
consent, or Landlord’s claim for any amount of Rent due from Tenant.

ARTICLE TWELVE

SURRENDER OF PREMISES

12.01 IN GENERAL - Upon the Termination Date, Tenant shall surrender and vacate
the Premises immediately and deliver possession thereof to Landlord in a clean
and, good condition, ordinary wear and tear, casualty and damage caused by
Landlord excepted. Tenant shall deliver to Landlord all keys to the Premises.
Tenant shall be entitled to remove from the Premises all movable personal
property of Tenant, Tenant’s trade fixtures and such Tenant Additions which at
the time of their installation Landlord and Tenant agreed may be removed by
Tenant. Tenant shall also remove any Tenant Additions containing Hazardous
Materials and such other Tenant Additions as required by Landlord upon
installation to be removed. Tenant immediately shall repair all damage resulting
from removal of any of Tenant’s property, furnishings or Tenant Additions, shall
close all floor, ceiling and roof openings and shall restore the Premises to a
clean and good condition as reasonably determined by Landlord. If any of the
Tenant Additions which were installed by Tenant involved the lowering of
ceilings, raising of floors or the installation of specialized wall or floor
coverings or lights, then Tenant shall also be obligated to return such surfaces
to their condition prior to the commencement of this Lease unless Landlord
agreed to accept such alterations at the time of approving the same. Tenant
shall also be required to close any staircases or other openings between floors
occasioned by any Tenant Additions. In the event possession of the Premises is
not delivered to Landlord when required hereunder, or if Tenant shall fail to
remove those items described above, Landlord may, (but shall not be obligated
to), at Tenant’s expense, remove any of such property and store, sell or
otherwise deal with such

 

19



--------------------------------------------------------------------------------

property as provided in Section 11.02(d) therefrom without any liability to
Landlord and undertake, at Tenant’s expense such restoration work as Landlord
deems necessary or advisable.

12.02 LANDLORD’S RIGHTS - All property which may be removed from the Premises by
Landlord shall be conclusively presumed to have been abandoned by Tenant and
Landlord may deal with such property as provided in Section 11.02(d). Tenant
shall also reimburse Landlord for all costs and expenses incurred by Landlord in
removing any of Tenant Additions and in restoring the Premises to the condition
required by this Lease at the Termination Date.

ARTICLE THIRTEEN

HOLDING OVER

Tenant shall pay Landlord one hundred fifty percent (150%) of the monthly Rent
payable for the month immediately preceding the holding over (including
increases for Rent Adjustments which Landlord may reasonably estimate) for each
month or portion thereof that Tenant holds over, or otherwise retains possession
of the Premises, or any portion thereof, after the Termination Date (without
reduction for any partial month that Tenant retains possession). Tenant shall
also pay all damages sustained by Landlord by reason of such holding over or
retention of possession. The provisions of this Article shall not constitute a
waiver by Landlord of any re-entry rights of Landlord and Tenant’s continued
occupancy of the Premises shall be as a tenancy in sufferance.

ARTICLE FOURTEEN

DAMAGE BY FIRE OR OTHER CASUALTY

14.01 SUBSTANTIAL UNTENANTABILITY -

(a) If any fire or other casualty (whether insured or uninsured) renders all or
a substantial portion of the Premises or the Building untenantable, Landlord
shall, with reasonable promptness after the occurrence of such damage, estimate
the length of time that will be required to Substantially Complete the repair
and restoration and shall by notice advise Tenant of such estimate (“Landlord’s
Notice”). If Landlord estimates that the amount of time required to
Substantially Complete such repair and restoration will exceed one hundred fifty
(150) days from the date such damage occurred, then Landlord, or Tenant if all
or a substantial portion of the Premises is rendered untenantable, shall have
the right to terminate this Lease as of the date of such damage upon giving
written notice to the other at any time within twenty (20) days after delivery
of Landlord’s Notice, provided that if Landlord so chooses, Landlord’s Notice
may also constitute such notice of termination.

(b) Unless this Lease is terminated as provided in the preceding subparagraph,
Landlord shall proceed with reasonable promptness to repair and restore the
Premises to its condition as existed prior to such casualty, subject to
reasonable delays for insurance adjustments and Force Majeure delays, and also
subject to zoning laws and building codes then in effect. Landlord shall have no
liability to Tenant if such repairs and restoration are not in fact completed
within the time period estimated by Landlord so long as Landlord shall proceed
with reasonable diligence to complete such repairs and restoration, provided,
however, if the Premises are not restored with two hundred and forty (240) days
for any reason, Tenant may terminate this Lease.

(c) Tenant acknowledges that Landlord shall be entitled to the full proceeds of
any insurance coverage, whether carried by Landlord or Tenant, for damages to
the Premises, except for those proceeds of Tenant’s insurance of its own
personal property and equipment which would be removable by Tenant at the
Termination Date. All such insurance proceeds shall be payable to Landlord
whether or not the Premises are to be repaired and restored.

 

20



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary herein set forth: (i) Landlord
shall have no duty pursuant to this Article to repair or restore any portion of
any Tenant Additions or to expend for any repair or restoration of the Premises
or Building amounts in excess of insurance proceeds paid to Landlord and
available for repair or restoration; and (ii) Tenant shall not have the right to
terminate this Lease pursuant to this Article if any damage or destruction was
caused by the willful act or omission or the gross negligence of Tenant, its
agents or employees which is not covered by insurance.

(e) Any repair or restoration of the Premises performed by Tenant shall be in
accordance with the provisions of Article Nine hereof.

14.02 INSUBSTANTIAL UNTENANTABILITY - If the Premises or the Building is damaged
by a casualty but neither is rendered substantially untenantable and Landlord
estimates that the time to Substantially Complete the repair or restoration will
not exceed one hundred eighty (180) days from the date such damage occurred,
then Landlord shall proceed to repair and restore the Building or the Premises,
other than Tenant Additions, with reasonable promptness, unless such damage is
to the Premises and occurs during the last six (6) months of the Term, in which
event either Tenant or Landlord shall have the right to terminate this Lease as
of the date of such casualty by giving written notice thereof to the other
within twenty (20) days after the date of such casualty. Notwithstanding the
aforesaid, Landlord’s obligation to repair shall be limited in accordance with
the provisions of Section 14.01(d)(i) above.

14.03 RENT ABATEMENT - Except for the negligence or willful act of Tenant or its
agents, employees, contractors or invitees, if all or any part of the Premises
are rendered untenantable by fire or other casualty and this Lease is not
terminated, Monthly Base Rent and Rent Adjustments shall abate for that part of
the Premises which is untenantable on a per diem basis from the date of the
casualty until Landlord has Substantially Completed the repair and restoration
work in the Premises which it is required to perform, provided, that as a result
of such casualty, Tenant does not occupy the portion of the Premises which is
untenantable during such period.

ARTICLE FIFTEEN

EMINENT DOMAIN

15.01 TAKING OF WHOLE OR SUBSTANTIAL PART - In the event the whole or any
substantial part of the Building or of the Premises is taken or condemned by any
competent authority for any public use or purpose (including a deed given in
lieu of condemnation) and is thereby rendered untenantable, this Lease shall
terminate as of the date title vests in such authority, and Monthly Base Rent
and Rent Adjustments shall be apportioned as of the Termination Date.
Notwithstanding anything to the contrary herein set forth, in the event the
taking is temporary (for less than the remaining term of the Lease), Landlord
may elect either (i) to terminate this Lease or (ii) permit Tenant to receive
that portion of the award that pertains to Tenant’s leasehold in which case
Tenant shall continue to pay Rent and this Lease shall not terminate.

 

21



--------------------------------------------------------------------------------

15.02 TAKING OF PART - In the event the whole or any substantial part of the
Building or of the Premises is taken or condemned by any competent authority (or
a deed is delivered in lieu of condemnation) and this Lease is not terminated,
the Lease shall be amended to reduce or increase, as the case may be, the
Monthly Base Rent and Tenant’s Share to reflect the Rentable Area of the
Premises or Building, as the case may be, remaining after any such taking or
condemnation. Landlord, upon receipt and to the extent of the award in
condemnation (or proceeds of sale) shall make necessary repairs and restorations
to the Premises (exclusive of Tenant Additions) and to the Building to the
extent necessary to constitute the portion of the Building not so taken or
condemned as a complete architectural and economically efficient unit.
Notwithstanding the foregoing, if as a result of any taking, or a governmental
order that the grade of any street or alley adjacent to the Building is to be
changed and such taking or change of grade makes it necessary or desirable to
substantially remodel or restore the Building or, in the Landlord’s sole
discretion, prevents the economical operation of the Building, Landlord shall
have the right to terminate this Lease upon ninety (90) days prior written
notice to Tenant.

15.03 COMPENSATION - Landlord shall be entitled to receive the entire award (or
sale proceeds) from any such taking, condemnation or sale without any payment to
Tenant, and Tenant hereby assigns to Landlord Tenant’s interest, if any, in such
award; provided, however, Tenant shall have the right separately to pursue
against the condemning authority a separate award in respect of the loss, if
any, to Tenant Additions paid for by Tenant without any credit or allowance from
Landlord so long as there is no diminution of Landlord’s award as a result.

ARTICLE SIXTEEN

INSURANCE

16.01 TENANT’S INSURANCE - Tenant, at Tenant’s expense, agrees to maintain in
force, with a company or companies acceptable to Landlord, during the Term:
(a) Commercial General Liability Insurance on a primary basis and without any
right of contribution from any insurance carried by Landlord covering the
Premises on an occurrence basis against all claims for personal injury, bodily
injury, death and property damage, including contractual liability covering the
indemnification provisions in this Lease. Such insurance shall be for such
limits that are reasonably required by Landlord from time to time but not less
than a combined single limit of Five Million and No/100 Dollars ($5,000,000.00);
(b) Workers’ Compensation and Employers’ Liability Insurance for an amount of
not less than One Million and No/100 Dollars ($1,000,000.00), both in accordance
with the laws of the State of Florida; (c) “All Risks” property insurance in an
amount adequate to cover the full replacement cost of all equipment,
installations, fixtures and contents of the Premises in the event of loss and
any such policy shall contain a provision requiring the insurance carriers to
waive their rights of subrogation against Landlord; (d) In the event a motor
vehicle is to be used by Tenant in connection with its business operation from
the Premises, Comprehensive Automobile Liability Insurance coverage with limits
of not less than Three Million and No/100 Dollars ($3,000,000.00)combined single
limit coverage against bodily injury liability and property damage liability
arising out of the use by or on behalf of Tenant, its agents and employees in
connection with this Lease, of any owned, non-owned or hired motor vehicles; and
(e) such other insurance or coverages as Landlord reasonably requires.

16.02 FORM OF POLICIES - Each policy referred to in 16.01 shall satisfy the
following requirements. Each policy shall (i) name Landlord and Landlord’s
manager and the Indemnitees as additional insureds (except Workers’ Compensation
and Employers’ Liability Insurance), (ii) be issued by one or more responsible
insurance companies licensed to do business in the State of Florida, and
reasonably satisfactory to Landlord, (iii) where applicable, provide for
deductible amounts satisfactory to Landlord and not permit co-insurance,
(iv) shall provide that such insurance may not be canceled or amended without
thirty (30) days’ prior written notice to the Landlord, and (v) shall provide
that the policy shall not be invalidated should the insured waive in writing
prior to a loss, any or all rights of recovery against any other party for
losses covered by such policies. Tenant shall deliver to Landlord certificates
of insurance, and at Landlord’s request, copies

 

22



--------------------------------------------------------------------------------

of all policies and renewals thereof to be maintained by Tenant hereunder, not
less than ten (10) days prior to the Commencement Date and not less than ten
(10) days prior to the expiration date of each policy.

16.03 LANDLORD’S INSURANCE - Landlord agrees to purchase and keep in full force
and effect during the Term hereof, including any extensions or renewals thereof,
insurance under policies issued by insurers of recognized responsibility,
qualified to do business in the State of Florida on the Building in amounts not
less than the greater of eighty (80%) percent of the then full replacement cost
(without depreciation) of the Building (above foundations) or an amount
sufficient to prevent Landlord from becoming a co-insurer under the terms of the
applicable policies, against fire and such other risks as may be included in
standard forms of all risk coverage insurance reasonably available from time to
time. Landlord agrees to maintain in force during the Term, Commercial General
Liability Insurance covering the Building on an occurrence basis against all
claims for personal injury, bodily injury, death and property damage. Such
insurance shall be for a combined single limit of Five Million and No/100
Dollars ($5,000,000.00). Neither Landlord’s obligation to carry such insurance
nor the carrying of such insurance shall be deemed to be an indemnity by
Landlord with respect to any claim, liability, loss, cost or expense due, in
whole or in part, to Tenant’s negligent acts or omissions or willful misconduct.

16.04 WAIVER OF SUBROGATION -

(a) Landlord agrees that, if obtainable at no, or minimal, additional cost, it
will include in its “All Risks” policies appropriate clauses pursuant to which
the insurance companies (i) waive all right of subrogation against Tenant with
respect to losses payable under such policies and/or (ii) agree that such
policies shall not be invalidated should the insured waive in writing prior to a
loss any or all right of recovery against any party for losses covered by such
policies.

(b) Tenant agrees to include, if obtainable at no, or minimal, additional cost,
in its “All Risks” insurance policy or policies on its furniture, furnishings,
fixtures and other property removable by Tenant under the provisions of its
lease of space in the Building appropriate clauses pursuant to which the
insurance company or companies (i) waive the right of subrogation against
Landlord and/or any tenant of space in the Building with respect to losses
payable under such policy or policies and/or (ii) agree that such policy or
policies shall not be invalidated should the insured waive in writing prior to a
loss any or all right of recovery against any party for losses covered by such
policy or policies. If Tenant is unable to obtain in such policy or policies
either of the clauses described in the preceding sentence, Tenant shall, if
legally possible and without necessitating a change in insurance carriers, have
Landlord named in such policy or policies as an additional insured. If Landlord
shall be named as an additional insured in accordance with the foregoing,
Landlord agrees to endorse promptly to the order of Tenant, without recourse,
any check, draft, or order for the payment of money representing the proceeds of
any such policy or representing any other payment growing out of or connected
with said policies, and Landlord does hereby irrevocably waive any and all
rights in and to such proceeds and payments.

(c) Provided that Landlord’s right of full recovery under its policy or policies
aforesaid is not adversely affected or prejudiced thereby, Landlord hereby
waives any and all right of recovery which it might otherwise have against
Tenant, its servants, agents and employees, for loss or damage occurring to the
Building and the fixtures, appurtenances and equipment therein, to the extent
the same is covered by Landlord’s insurance, notwithstanding that such loss or
damage may result from the negligence or fault of Tenant, its servants, agents
or employees. Provided that Tenant’s right of full recovery under its aforesaid
policy or policies is not adversely affected or prejudiced thereby, Tenant
hereby waives any and all right of recovery which it might otherwise have
against Landlord, its servants, and employees and against every other tenant in
the Building who shall have executed a similar waiver as set forth in this
Section 16.04 (c) for loss or damage to Tenant’s furniture, furnishings,
fixtures and other property removable by Tenant under the provisions hereof to
the extent that same is covered or coverable by Tenant’s insurance required
under this

 

23



--------------------------------------------------------------------------------

Lease, notwithstanding that such loss or damage may result from the negligence
or fault of Landlord, its servants, agents or employees, or such other tenant
and the servants, agents or employees thereof.

(d) Landlord and Tenant hereby agree to advise the other promptly if the clauses
to be included in their respective insurance policies pursuant to subparagraphs
(a) and (b) above cannot be obtained on the terms hereinbefore provided and
thereafter to furnish the other with a certificate of insurance or copy of such
policies showing the naming of the other as an additional insured, as aforesaid.
Landlord and Tenant hereby also agree to notify the other promptly of any
cancellation or change of the terms of any such policy which would affect such
clauses or naming. All such policies which name both Landlord and Tenant as
additional insureds shall, to the extent obtainable, contain agreements by the
insurers to the effect that no act or omission of any additional insured will
invalidate the policy as to the other additional insureds.

16.05 NOTICE OF CASUALTY - Tenant shall give Landlord notice in case of a fire,
accident or any other casualty or insured event in the Premises promptly after
Tenant is aware of such event.

ARTICLE SEVENTEEN

WAIVER OF CLAIMS AND INDEMNITY

17.01 WAIVER OF CLAIMS -Tenant releases the Indemnitees from, and waives all
claims for, damage to person or property sustained by the Tenant or any occupant
of the Building, Premises or the Property resulting directly or indirectly from
any existing or future condition, defect, matter or thing in and about the
Building, Premises or Property or any part thereof or any equipment or
appurtenance therein, or resulting from any accident in or about the Building,
Premises or the Property, or resulting directly or indirectly from any act or
neglect of any tenant or occupant of the Building, Premises or Property or of
any other person, including Landlord’s agents and servants, except to the extent
caused by the grossly negligent or willful and wrongful act of any of the
Indemnitees. To the extent permitted by Law, Tenant hereby waives any
consequential damages, compensation or claims for inconvenience or loss of
business, rents, or profits as a result of such injury or damage whether or not
caused by the willful or wrongful act of any of the Indemnitees. If any such
damage, whether to the Premises, Building or to any part of the Property or any
part thereof, or whether to Landlord or to other tenants in the Property results
from any act or neglect of Tenant, its employees, servants, agents, contractors,
invitees or customers, Tenant shall be liable therefor and Landlord may, at
Landlord’s option, repair such damage and Tenant shall, upon demand by Landlord,
as payment of additional Rent hereunder, reimburse Landlord within ten (10) days
of demand for the total cost of such repairs, in excess of amounts, if any, paid
to Landlord under insurance covering such damages. Tenant shall not be liable
for any damage caused by its acts or neglect if Landlord or a tenant has
recovered the full amount of the damage from proceeds of insurance policies and
the insurance company has waived its right of subrogation against Tenant.

17.02 INDEMNITY BY TENANT - To the extent permitted by law, Tenant agrees to
indemnify, protect, defend and hold the Indemnitees harmless from and against
any and all actions, claims, demands, costs and expenses, including reasonable
attorney’s fees and expenses for the defense thereof, arising from Tenant’s
occupancy of the Premises, from the undertaking of any Tenant Additions or
repairs to the Premises, from the conduct of Tenant’s business on the Premises,
or from any breach or default on the part of Tenant in the performance of any
covenant or agreement on the part of Tenant to be performed pursuant to the
terms of this Lease, or from any willful or negligent act or omission of Tenant,
its agents, contractors, servants, employees, customers or invitees, in or about
the Premises, but only to the extent of Landlord’s liability, if any, in excess
of amounts, if any, paid to Landlord under insurance covering such claims or
liabilities. In case of any action or proceeding brought against the Indemnitees
by reason of any such claim, upon notice from Landlord, Tenant covenants to
defend such action or proceeding by counsel reasonably satisfactory to Landlord.

 

24



--------------------------------------------------------------------------------

ARTICLE EIGHTEEN

RULES AND REGULATIONS

18.01 RULES - Tenant agrees for itself and for its subtenants, employees,
agents, and invitees to comply with the rules and regulations listed on Exhibit
D attached hereto and with all reasonable modifications and additions thereto
which Landlord may make from time to time and impose on all tenants in the
Building.

18.02 ENFORCEMENT - Nothing in this Lease shall be construed to impose upon the
Landlord any duty or obligation to enforce the rules and regulations as set
forth on Exhibit D or as hereafter adopted, or the terms, covenants or
conditions of any other lease as against any other tenant, and the Landlord
shall not be liable to the Tenant for violation of the same by any other tenant,
its servants, employees, agents, visitors or licensees. Landlord shall use
reasonable efforts to enforce the rules and regulations of the Building in a
uniform and non-discriminatory manner. Tenant shall pay to Landlord all damages
caused by Tenant’s failure to comply with the provisions of this Article
Eighteen and shall also pay to Landlord as additional Rent an amount equal to
any increase in insurance premiums caused by such failure to comply.

ARTICLE NINETEEN

LANDLORD’S RESERVED RIGHTS

Landlord shall have the following rights exercisable without notice to Tenant
and without liability to Tenant for damage or injury to persons, property or
business and without being deemed an eviction or disturbance of Tenant’s use or
possession of the Premises or giving rise to any claim for setoff or abatement
of Rent: (1) To change the Building’s name or street address upon thirty
(30) days’ prior written notice to Tenant; (2) To install, affix and maintain
any signs now or hereafter existing on the exterior and/or interior of the
Building; (3) To designate and/or approve prior to installation, all types of
signs, window shades, blinds, drapes, awnings or other similar items, and all
internal lighting that may be visible from the exterior of the Premises;
(4) Upon reasonable notice to Tenant, to display the Premises to prospective
purchasers with reasonable notice to Tenant at reasonable hours at any time
during the Term and to prospective tenants at reasonable hours during the last
twelve (12) months of the Term; (5) To grant to any party the exclusive right to
conduct any business or render any service in or to the Building, provided such
exclusive right shall not operate to prohibit Tenant from using the Premises for
the purpose permitted hereunder; (6) To change the arrangement and/or location
of entrances or passageways, doors and doorways, corridors, elevators, stairs,
washrooms or public portions of the Building, and to close entrances, doors,
corridors, elevators or other facilities, provided that such action shall not
materially and adversely interfere with Tenant’s access to the Premises or the
Building; (7) To have access for Landlord and other tenants of the Building to
any mail chutes and boxes located in or on the Premises as required by any
applicable rules of the United States Post Office; and (8) To close the Building
after Standard Operating Hours, except that Tenant and its employees and
invitees shall be entitled to admission at all times, under such reasonable
regulations as Landlord prescribes for security purposes.

ARTICLE TWENTY

ESTOPPEL CERTIFICATE

20.01 IN GENERAL - Within twenty (20) days after request therefor by Landlord,
Mortgagee or any prospective mortgagee or owner, Tenant agrees as directed in
such request to execute an Estoppel Certificate in recordable form, binding upon
Tenant, certifying (i) that this Lease is unmodified and in full force and
effect (or if there have been modifications, a description of such modifications
and that this Lease as modified is in full force and effect); (ii) the dates to
which Rent has been paid; (iii) that Tenant is in the possession of the Premises
if that is the case; (iv) that Landlord is not in default under this Lease, or,
if Tenant believes Landlord is in default, the nature thereof in detail;
(v) that Tenant has no off-sets or defenses to the performance of its
obligations under this Lease (or if Tenant believes there are any off-sets or
defenses, a full

 

25



--------------------------------------------------------------------------------

and complete explanation thereof); (vi) that the Premises have been completed in
accordance with the terms and provisions hereof or the Work Letter, that Tenant
has accepted the Premises and the condition thereof and of all improvements
thereto and has no claims against Landlord or any other party with respect
thereto; (vii) that if an assignment of rents or leases has been served upon the
Tenant by a Mortgagee, Tenant will acknowledge receipt thereof and agree to be
bound by the provisions thereof; (viii) that Tenant will give to the Mortgagee
copies of all notices required or permitted to be given by Tenant to Landlord;
and (ix) any other information reasonably requested.

20.02 ENFORCEMENT - In the event that Tenant fails to deliver an Estoppel
Certificate, Tenant shall be deemed to have irrevocably appointed Landlord as
Tenant’s attorney-in-fact to execute and deliver such Estoppel Certificate.

ARTICLE TWENTY-ONE

RELOCATION OF TENANT

[INTENTIONALLY DELETED]

ARTICLE TWENTY-TWO

REAL ESTATE BROKERS

Tenant represents that, except for Taylor & Mathis of Florida, LLC and Newmark
Knight Frank, Tenant has not dealt with any real estate broker, sales person, or
finder in connection with this Lease, and no such person initiated or
participated in the negotiation of this Lease, or showed the Premises to Tenant.
Tenant hereby agrees to indemnify, protect, defend and hold Landlord and the
Indemnitees, harmless from and against any and all liabilities and claims for
commissions and fees arising out of a breach of the foregoing representation.
Landlord shall be responsible for the payment of all commissions to the brokers,
if any, specified in this Article.

ARTICLE TWENTY-THREE

MORTGAGEE PROTECTION

23.01 SUBORDINATION AND ATTORNMENT - Provided Tenant receives a nondisturbance
agreement from any applicable mortgagee or ground lessee, this Lease is and
shall be expressly subject and subordinate at all times to (i) any ground or
underlying lease of the Real Property, now or hereafter existing, and all
amendments, extensions, renewals and modifications to any such lease, and
(ii) the lien of any mortgage or trust deed now or hereafter encumbering fee
title to the Real Property and/or the leasehold estate under any such lease, and
all amendments, extensions, renewals, replacements and modifications of such
mortgage or trust deed and/or the obligation secured thereby, unless such ground
lease or ground lessor, or mortgage, trust deed or Mortgagee, expressly provides
or elects that the Lease shall be superior to such lease, mortgage or trust
deed. If any such mortgage or trust deed is foreclosed (including any sale of
the Real Property pursuant to a power of sale), or if any such lease is
terminated, upon request of the Mortgagee or ground lessor, as the case may be,
Tenant will attorn to the purchaser at the foreclosure sale or to the ground
lessor under such lease, as the case may be, provided, however, that such
purchaser or ground lessor shall not be (i) bound by any payment of Rent for
more than one month in advance except payments in the nature of security for the
performance by Tenant of its obligations under this Lease; (ii) subject to any
offset, defense or damages arising out of a default of any obligations of any
preceding Landlord; or (iii) bound by any amendment or modification of this
Lease made without the written consent of the Mortgagee or ground lessor; or
(iv) liable for any security deposits not actually received in cash by such
purchaser or ground lessor. Provided Tenant receives a nondisturbance agreement
from any applicable mortgagee or ground lessee, this subordination shall be
self-operative and no further certificate or instrument of subordination need be
required by any such Mortgagee or ground lessor. In confirmation of such
subordination, however, Tenant shall execute promptly

 

26



--------------------------------------------------------------------------------

any reasonable certificate or instrument that Landlord, Mortgagee or ground
lessor may request. Tenant hereby constitutes Landlord as Tenant’s
attorney-in-fact to execute such certificate or instrument for and on behalf of
Tenant upon Tenant’s failure to do so within fifteen (15) days of a request to
do so. Upon request by such successor in interest, Tenant shall execute and
deliver reasonable instruments confirming the attornment provided for herein.

23.02 MORTGAGEE PROTECTION - Tenant agrees to give any Mortgagee or ground
lessor, by registered or certified mail, a copy of any notice of default served
upon the Landlord by Tenant, provided that prior to such notice Tenant has
received notice (by way of service on Tenant of a copy of an assignment of rents
and leases, or otherwise) of the address of such Mortgagee or ground lessor.
This Lease may not be modified or amended so as to reduce the rent or shorten
the term, or so as to adversely affect in any other respect to any material
extent the rights of the Landlord, nor shall this Lease be canceled or
surrendered, without the prior written consent, in each instance, of the ground
lessor or the Mortgagee.

ARTICLE TWENTY-FOUR

NOTICES

(a) All notices, demands or requests provided for or permitted to be given
pursuant to this Lease must be in writing and shall be personally delivered,
sent by Federal Express or other overnight courier service, or mailed by first
class, registered or certified mail, return receipt requested, postage prepaid.

(b) All notices, demands or requests to be sent pursuant to this Lease shall be
deemed to have been properly given or served by delivering or sending the same
in accordance with this Article, addressed to the parties hereto at their
respective addresses listed below:

 

  (1) Notices to Landlord shall be addressed:     
                    Taylor & Mathis of Florida, LLC     
                    3440 Hollywood Boulevard, Suite 480     
                    Hollywood, Florida 33021                          Attn:
Property Manager              with a copy to the following:     
                    Metropolitan Life Insurance Company     
                    101 East Kennedy Boulevard, Suite 2330     
                    Tampa, Florida 33602     
                    Attn: Director – Officer in Charge   

 

27



--------------------------------------------------------------------------------

    (2) Notices to Tenant shall be addressed:        
                    Rewards Network Services Inc.        
                    2 North Riverside Plaza, Suite 950        
                    Chicago, Illinois 60606        
                    Attn: General Counsel        
        with a copy to the following:        
                    Drinker Biddle Gardner Carton        
                    191 North Wacker Drive, Suite 3700        
                    Chicago, Illinois 60606        
                    Attn: Thomas Buranosky, Esq.    

(c) If notices, demands or requests are sent by registered or certified mail,
said notices, demands or requests shall be effective upon being deposited in the
United States mail. However, the time period in which a response to any such
notice, demand or request must be given shall commence to run from the date of
receipt on the return receipt of the notice, demand or request by the addressee
thereof, or in the case of hand delivery, on the date of delivery. Rejection or
other refusal to accept or the inability to deliver because of changed address
of which no notice was given shall be deemed to be receipt of notice, demand or
request sent.

Notices may also be served by personal service or hand delivery upon any
officer, director or partner of Landlord or Tenant. In the case of delivery by
Federal Express or other overnight courier service, notices shall be effective
upon acceptance of delivery by an employee, officer, director or partner of
Landlord or Tenant.

(d) By giving to the other party at least thirty (30) days written notice
thereof, either party shall have the right from time to time during the term of
this Lease to change their respective addresses for notices, statements, demands
and requests, provided such new address shall be within the United States of
America.

ARTICLE TWENTY-FIVE

PARKING

(a) During the Lease Term, Tenant shall have the non-exclusive use in common
with Landlord, other Building tenants, and their respective guests and invitees,
of the non-reserved vehicle parking areas, driveways and pedestrian access to
same located in the parking lot, subject to the reasonable rules and regulations
promulgated by Landlord from time to time and enforced against all tenants.
Landlord shall provide for the use of Tenant and its employees eighty eight
(88) unassigned parking spaces at all times (the “Spaces”) in the parking lot of
the Building, at no cost to Tenant.

(b) Landlord shall have a right to designate the location of Tenant’s parking
and alter such designation upon reasonable notice to Tenant. Landlord shall also
have the right to establish or modify the methods used to control parking in the
parking lot, including without limitation the installation of certain control
devices or the hiring of parking attendants or a managing agent.

(c) Landlord shall have no liability whatsoever for any property damage or
personal injury which might occur as a result of or in connection with the use
of the Spaces by Tenant, its employees, agents, invitees and licensees, and
Tenant hereby agrees to indemnify and hold Landlord harmless from and against

 

28



--------------------------------------------------------------------------------

any and all costs, claims, expenses, or causes of action which Landlord may
incur in connection with or arising out of Tenant’s use of the Spaces.

ARTICLE TWENTY-SIX

MISCELLANEOUS

26.01 LATE CHARGES - All payments required hereunder (other than the Monthly
Base Rent, Rent Adjustments, and Rent Adjustment Deposits, which shall be due as
hereinbefore provided) to Landlord shall be paid within ten (10) days after
Landlord’s demand therefor. All such amounts (including, without limitation
Monthly Base Rent, Rent Adjustments, and Rent Adjustment Deposits) not paid when
due shall bear interest from the date due until the date paid at the Default
Rate in effect on the date such payment was due.

26.02 WAIVER OF JURY TRIAL - Landlord and Tenant each hereby waives its right to
a trial by jury of any issues relating to or arising out of its obligations
under this Lease or its occupancy of the Premises. Landlord and Tenant each
acknowledges that it has read and understood the foregoing provision.

26.03 DEFAULT UNDER OTHER LEASE - It shall be a Default under this Lease if
Tenant or any affiliated company under any other lease with Landlord for
premises in the Building defaults under such lease and as a result thereof such
lease is terminated or terminable.

26.04 OPTION - This Lease shall not become effective as a lease or otherwise
until executed and delivered by both Landlord and Tenant. The submission of the
Lease to Tenant does not constitute a reservation of or option for the Premises,
except that when it is executed by Tenant and delivered to Landlord or
Landlord’s agent, it shall constitute an irrevocable offer on the part of Tenant
to the Landlord in effect for fifteen (15) days to lease the Premises on the
terms and conditions herein contained.

26.05 AUTHORITY - Landlord and Tenant represents and warrants to the other that
it has full authority and power to enter into and perform its obligations under
this Lease, that the person executing this Lease is fully empowered to do so,
and that no consent or authorization is necessary from any third party. Landlord
may request that Tenant provide Landlord evidence of Tenant’s authority.

26.06 ENTIRE AGREEMENT - This Lease, the Exhibits attached hereto and the Work
Letter contain the entire agreement between Landlord and Tenant concerning the
Premises and there are no other agreements, either oral or written, and no other
representations or statements, either oral or written, on which Tenant has
relied. This Lease shall not be modified except by a writing executed by
Landlord and Tenant.

26.07 MODIFICATION OF LEASE FOR BENEFIT OF MORTGAGEE -[INTENTIONALLY DELETED]

26.08 EXCULPATION - Tenant agrees, on its behalf and on behalf of its successors
and assigns, that any liability or obligation under this Lease shall only be
enforced against Landlord’s equity interest in the Property and the rents
thereof, and in no event against any other assets of the Landlord, or Landlord’s
officers or directors.

26.09 ACCORD AND SATISFACTION - No payment by Tenant or receipt by Landlord of a
lesser amount than any installment or payment of Rent due shall be deemed to be
other than on account of the amount due, and no endorsement or statement on any
check or any letter accompanying any check or payment of Rent shall be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such installment or
payment of Rent or pursue any

 

29



--------------------------------------------------------------------------------

other remedies available to Landlord. No receipt of money by Landlord from
Tenant after the termination of this Lease or Tenant’s right of possession of
the Premises shall reinstate, continue or extend the Term.

26.10 LANDLORD’S OBLIGATIONS ON SALE OF BUILDING - In the event of any sale or
other transfer of the Building, Landlord shall be entirely freed and relieved of
all agreements and obligations of Landlord hereunder accruing or to be performed
after the date of such sale or transfer, provided that all of Landlord’s
obligations hereunder are specifically assumed by the buyer or transferee.

26.11 BINDING EFFECT - This Lease shall be binding upon and inure to the benefit
of Landlord and Tenant and their respective heirs, legal representatives,
successors and permitted assigns.

26.12 CAPTIONS - The Article and Section captions in this Lease are inserted
only as a matter of convenience and in no way define, limit, construe, or
describe the scope or intent of such Articles and Sections.

26.13 APPLICABLE LAW - This Lease shall be construed in accordance with the laws
of the State of Florida. If any term, covenant or condition of this Lease or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such term, covenant or condition to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby and
each item, covenant or condition of this Lease shall be valid and be enforced to
the fullest extent permitted by law.

26.14 ABANDONMENT - In the event Tenant vacates or abandons the Premises but is
otherwise in compliance with all the terms, covenants and conditions of this
Lease, Landlord shall have the right to enter into the Premises in order to show
the space to prospective tenants.

26.15 LANDLORD’S RIGHT TO PERFORM TENANT’S DUTIES - If Tenant fails timely to
perform any of its duties under this Lease or the Work Letter, Landlord shall
have the right (but not the obligation), to perform such duty on behalf and at
the expense of Tenant without prior notice to Tenant, and all sums expended or
expenses incurred by Landlord in performing such duty shall be deemed to be
additional Rent under this Lease and shall be due and payable upon demand by
Landlord.

26.16 RADON GAS - Radon is a naturally occurring radioactive gas that, when it
has accumulated in a building in sufficient quantities, may present health risks
to persons who are exposed to it over time. Levels of radon that exceed federal
and state guidelines have been found in buildings in Florida. Additional
information regarding radon and radon testing may be obtained from your county
public health unit.

26.17 RIDERS - All Riders attached hereto and executed both by Landlord and
Tenant shall be deemed to be a part hereof and hereby incorporated herein.

ARTICLE TWENTY-SEVEN

PATRIOT ACT REPRESENTATIONS

Landlord and Tenant each represents and warrants to the other that: (i) they are
not acting, directly or indirectly, for or on behalf of any person, group,
entity or nation named by the United States Treasury Department as a Specially
Designated National and Blocked Person, or for or on behalf of any person,
group, entity or nation designated in Presidential Executive Order 13224 as a
person who commits, threatens to commit, or supports terrorism; and (ii) they
are not engaged in this transaction directly or indirectly on behalf of, or
facilitating this transaction directly or indirectly on behalf of, any such
person, group, entity or nation.

(SIGNATURES ON NEXT PAGE)

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Lease has been executed as of the date set forth in
Section 1.01(4) hereof.

 

      LANDLORD:           METROPOLITAN LIFE INSURANCE COMPANY,         a New
York corporation      

/s/ William L. Miller

        Print Name:  

William L. Miller

     

TENANT:       REWARDS NETWORK SERVICES INC.,         a Delaware corporation   
  

/s/ Ronald L. Blake

        Print Name:  

Ronald L. Blake

 

31